Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 6, 8, 10, 13, 17, 18, 20, 24 and 27-32 are pending in the application. Claims 17, 18, 20, 24, 27 and 32 are rejected. Claim 31 is objected to. Claims 1, 4, 6, 8, 10, 13 and 28-30 are withdrawn from further consideration.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims (except for the objection to claim 31). Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Election/Restrictions
The search and examination according to MPEP 803.02 has been extended to include the scope of claim 17, which is free of the prior art. Despite not reading on the elected species, claim 32 has been examined on its merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant does not state where support can be found for new claim 32. Claim 32 is broadened in several aspects relative to the broadest original disclosure. R1 in claim 32 can generically be “alkyl, alkenyl, or alkynyl;” whereas the broadest original disclosure only provides for these groups to be C15-C21 groups. Furthermore, R5 in claim 32 is defined as alkyl, alkenyl or alkynyl but where each is C15-C21. The broadest original disclosure only provides for R5 to be (C1-C8)alkyl groups. Accordingly, new claim 32 presents a scope that does not even overlap with the broadest original disclosure and is unsupported by any generic or specific disclosures of the originally filed application. There is no guidance or suggestion from the original disclosure that modifying the definition of the three instances of R5 to have extended alkyl chains or alkenyl or alkynyl chains was part of Applicant’s invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, 20, 24, 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, 20, 24, 27 and 32 are rejected as indefinite since claims 17 and 32 recite a definition for a variable “n” but where the variable does not appear to be required by the claims. It is unclear if claims 17 and 32 contain an error or if the definition of n should be deleted. Since dependent claims 18, 20, 24 and 27 do not correct the issue, these claims are rejected as indefinite for the same reason.
Claim 27 is further rejected as indefinite based on the limitation of “or both”. It is unclear if Applicant is reciting that the composition may contain both a salt and a solvate form or if Applicant is attempting to recite that the salt may be in the form a solvate. It could also be the case that the reference to “both” is erroneous and Applicant is attempting to recite that the composition comprises the compound of claim 17 and either one of the salt and solvate thereof. 
Claim 32 is further rejected as indefinite since the provision at the end of the claim recites that “then R5 each independently is ethyl, n-propyl, or isopropyl;” whereas the generic definition for R5 does not encompass ethyl, propyl or isopropyl groups within the scope of R5. It is unclear if the provision of claim 32 is erroneous or if the definitions of claim 32 are incorrect.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626